DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 8, 15, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kini et al., (Pub. No.: US 2020/0059327 A1).

Regarding Claim 1,	 Kini discloses a method of scheduling transmissions of transport blocks (TBs) at a base station of a wireless communication network, comprising: (Kini, Fig. 1A, paragraph [0023] communications system 100 and base stations 114a and/or 114b)
accessing static transmission information indicating configuration information of TB transmissions; (Kini, Abstract, TB-based (re)transmission, Fig. 5, steps (515)-(520) and paragraphs [0117]-[0118])
transmitting, to a user equipment (UE), first downlink control information (DCI) corresponding to a first transmission, the first DCI comprising initial transmission information of the first transmission and dynamic retransmission information of the first transmission; (Kini, Abstract, downlink control information (DCI) Fig. 5, step 525 and paragraphs [0119] and [0127])
transmitting, to the UE according to the static transmission information and the first DCI, the first transmission comprising at least a first portion of encoded bits of one or more code blocks comprising the TB; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static configuration, Fig. 5, step (530) and paragraph [0119])
receiving, from the UE, an indication of at least one code block that failed to be successfully decoded; (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086], Fig. 5, steps (535), (540) and paragraph [0119])
transmitting, to the UE, second DCI corresponding to a second transmission, the second DCI comprising dynamic retransmission information of the second transmission; and (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration, Fig. 5, step (545) and paragraphs [0119], [0127])
retransmitting, to the UE according to the static transmission information, the first DCI, and the second DCI, the second transmission comprising a second portion of encoded bits of the at least one code block that failed to be successfully decoded. (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086], Abstract, DCI, Fig. 5, step (550) and paragraph [0119])

Regarding Claim 8,	 Kini discloses an apparatus of scheduling transmissions of transport blocks (TBs) at a base station of a wireless communication network, comprising: (Kini, Fig. 1A, paragraphs [0021], [0023]communications system 100, Base Station 114a, 114b) 
a memory storing instructions; and (Kini, the base station has a memory)
a processor communicatively coupled with the memory and configured to execute the instructions to: (Kini, Base station has a processor and memory which is communicatively coupled and execute the instructions)
access static transmission information indicating configuration information of TB transmissions; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration, Abstract, TB-based (re)transmission, Fig. 5, steps (515)-(520) and paragraphs [0117]-[0118])
transmit, to a user equipment (UE), first downlink control information (DCI) corresponding to a first transmission, the first DCI comprising initial transmission information of the first transmission and dynamic retransmission information of the first transmission; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration, Abstract, downlink control information (DCI) Fig. 5, step 525 and paragraphs [0119] and [0127])
transmit, to the UE according to the static transmission information and the first DCI, the first transmission comprising at least a first portion of one or more code blocks comprising the TB; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
receive, from the UE, an indication of at least one code block that failed to be successfully decoded; (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])
transmit, to the UE, second DCI corresponding to a second transmission, the second DCI comprising dynamic retransmission information of the second transmission; and (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
retransmit, to the UE according to the static transmission information, the first DCI, and the second DCI, the second transmission comprising a second portion of encoded bits of the at least one code block that failed to be successfully decoded.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])

Regarding Claim 15,	 Kini discloses a method of scheduling transmissions of transport block (TBs) at a user equipment (UE) of a wireless communication network, comprising: (Kini, Fig. 1A, paragraph [0022] WTRUs 102a, 102b, 102c, and 102d)
 accessing static transmission information indicating configuration information of TB transmissions; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration, Abstract, TB-based (re)transmission, Fig. 5, steps (515)-(520) and paragraphs [0117]-[0118])
receiving, from a base station, first downlink control information (DCI) corresponding to a first transmission, the first DCI comprising initial transmission information of the first transmission and dynamic retransmission information of the first transmission; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
receiving, from the base station according to the static transmission information and the first DCI, the first transmission comprising at least a first portion of encoded bits of one or more code blocks comprising the TB; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
transmitting, to the base station, an indication of at least one code block that failed to be successfully decoded; (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])
receiving, from the base station, second DCI corresponding to a second transmission, the second DCI comprising dynamic retransmission information of the second transmission; and (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
receiving, from the base station according to the static transmission information, the first DCI, and the second DCI, the second transmission comprising a second portion of encoded bits of the at least one code block that failed to be successfully decoded. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])

Regarding Claim 22,	 Kini discloses an apparatus of scheduling transmissions of transport blocks (TBs) at a user equipment (UE) of a wireless communication network, comprising: (Kini, Fig. 1A, paragraph [0022], WTRUs 102a, 102b, 102c, and 102d) 
a memory storing instructions; and (Kini, Fig. 1B, paragraph [0035] non-removable memory 130, removable memory 132)
a processor in communication with the memory and configured to execute the instructions to: (Kini, Fig. 1B, paragraphs [0035]-[0036] processor 118, non-removable memory 130, removable memory 132)
access static transmission information indicating configuration information of TB transmissions; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration, Abstract, TB-based (re)transmission, Fig. 5, steps (515)-(520) and paragraphs [0117]-[0118])
receive, from a base station, first downlink control information (DCI) corresponding to a first transmission, the first DCI comprising initial transmission information of the first transmission and dynamic retransmission information of the first transmission; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
receive, from the base station according to the static transmission information and the first DCI, the first transmission comprising at least a first portion of encoded bits of one or more code blocks comprising the TB; (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
transmit, to the base station, an indication of at least one code block that failed to be successfully decoded; (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])
receive, from the base station, second DCI corresponding to a second transmission, the second DCI comprising dynamic retransmission information of the second transmission; and 
receive, from the base station according to the static transmission information, the first DCI, and the second DCI, the second transmission comprising a second portion of encoded bits of the at least one code block that failed to be successfully decoded. (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086], Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 2-7, 9-14, 16-21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kini et a., (Pub. No.: US 2020/0059327 A1), in view of (3GPP TSG RAN WG1 Meeting #89, Hangzhou, P.R. China 15th – 19th May 2017, R1-1708484, Source: NTT DOCOMO, Inc., Title: CBG based (re)transmission, preemption indication and subsequent transmission in NR), Agenda Item: 7.1.3.3.5).
 
Regarding Claim 2,	 Kini discloses the method of claim 1, 
wherein the static transmission information comprises a set of configuration information that is indexed by initial modulation and coding scheme (MCS) and transmission number, the set of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
wherein the initial transmission information indicates the initial MCS; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
Kini is not that explicit on CBG based (re)transmission, preemption indication and subsequent transmission in NR.
However, Document NTT DOCOMO describes further on CBG based (re)transmission, preemption indication and subsequent transmission in NR. (Document NTT DOCOMO, whole document, emphasis section 2, 2.1, 2.2, 3, and 4) 
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Kini before the effective filing date of the claimed invention with that Document NTT DOCOMO so that further teachings on CBG based (re)transmission, preemption indication and subsequent transmission in NR be included in the method. The motivation to combine the teachings of Document NTT DOCOMO: One attractive point of NR system is it supports CBG-based (re)transmission.  It improves the resource usage efficiency by only re-transmitting a subset of TB; (i.e. failed (CBG)s, instead of transmitting whole TB.  Explicit or implicit indication is necessary to inform which CBG(s) is/are scheduled.  The DCI includes a field indicating which CBG(s) is/are scheduled for retransmission, while the field is redundant for initial transmission.  It is necessary for the UE to differentiate between CBG-based retransmission and TB-based re(transmission) since the payload size of HARQ-ACK feedback would be different.  There are motivations to enable the CBG-based retransmission.  One is to correct usual error with less redundancy and the other is to correct punctured CBG by the other transmission. To reduce the overhead one RV field across CBGs could be sufficient.  CBG-level granularity of preemption indication is preferred and it would work efficiently. Pre-emption indication should be included in the DCI scheduling TB-level or CBG-level transmission. (Document NTT DOCOMO, whole document, emphasis section 2, section 2.1, section 3 and Conclusion)

Regarding Claim 3,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 1, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes;  (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information indicates the initial MCS and a selected set of the plurality of sets of configuration information; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

  Regarding Claim 4,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 1, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes;  (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more additional or overriding values corresponding to one or more coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

Regarding Claim 5,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 1, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes;  (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and  (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more first additional or overriding values corresponding to one or more first coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
 a transmission number; (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission; and (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
one or more second additional or overriding values corresponding to one or more second coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information.  (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 

Regarding Claim 6,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 1, wherein the dynamic retransmission information comprises a TB identifier comprising: 
a common prefix identifying a hybrid automatic repeat request (HARQ) process associated with one or more TBs comprised by one or more transmissions corresponding to the HARQ process; and (Kini, paragraphs [0214] and [0234] HARQ processing, [0003] TB-based retransmission)
a unique suffix identifying the TB within the HARQ process.  (Kini, paragraphs [0214] and [0234] HARQ processing)

Regarding Claim 7,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 1, 
wherein receiving the indication of the at least one code block that failed to be successfully decoded comprises receiving an error detection code corresponding to the indication; and (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])
wherein transmitting the second DCI corresponding to the second transmission comprises omitting, in response to receiving the error detection code, from the dynamic retransmission information of the second transmission at least one of: (Document NTT DOCOMO, section 2.1 Downlink Control Information (DCI), option 1, option 2: UE monitors both DCIs which may have different payloads or which is mapped on different search spaces)
a first indication of one or more TBs included in an allocation indicated by the second DCI; (Kini, paragraph [0131] indicate transmission/retransmission of the entire TB, resource allocation and DCI)
a retransmission number of one or more TBs included in the allocation; and (Kini, paragraph [0131] transmission/retransmission of the entire TB, resource allocation and DCI)
a second indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

Regarding Claim 9,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 8, 
wherein the static transmission information comprises a set of configuration information that is indexed by initial modulation and coding scheme (MCS) and transmission number, the set of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
wherein the initial transmission information indicates the initial MCS; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

Regarding Claim 10,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 8, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes;  (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information indicates the initial MCS and a selected set of the plurality of sets of configuration information; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108]
 
Regarding Claim 11,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 8, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more additional or overriding values corresponding to one or more coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

 Regarding Claim 12,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 8, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more first additional or overriding values corresponding to one or more first coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission; and (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
one or more second additional or overriding values corresponding to one or more second coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information. (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
 
Regarding Claim 13,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 8, wherein the dynamic retransmission information comprises a TB identifier comprising: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)

a common prefix identifying a hybrid automatic repeat request (HARQ) process associated with one or more TBs comprised by one or more transmissions corresponding to the HARQ process; and (Kini, paragraphs [0214] and [0234] HARQ processing)
a unique suffix identifying the TB within the HARQ process. (Kini, paragraphs [0214] and [0234] HARQ processing)
 Regarding Claim 14,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 8, 
wherein to receive the indication of the at least one code block that failed to be successfully decoded comprises to receive an error detection code corresponding to the indication; and (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])
wherein to transmit the second DCI corresponding to the second transmission comprises to omit, in response to receiving the error detection code, from the dynamic retransmission information of the second transmission at least one of: (Document NTT DOCOMO, section 2.1 Downlink Control Information (DCI), option 1, option 2: UE monitors both DCIs which may have different payloads or which is mapped on different search spaces)
a first indication of one or more TBs included in an allocation indicated by the second DCI; (Kini, paragraph [0131] indicate transmission/retransmission of the entire TB, resource allocation and DCI)
a retransmission number of one or more TBs included in the allocation; and (Kini, paragraph [0131] transmission/retransmission of the entire TB, resource allocation and DCI)
a second indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

  Regarding Claim 16,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 15, 
wherein the static transmission information comprises a set of configuration information that is indexed by initial modulation and coding scheme (MCS) and transmission number, the set of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
wherein the initial transmission information indicates the initial MCS; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
 
Regarding Claim 17,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 15, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information indicates the initial MCS and a selected set of the plurality of sets of configuration information; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
 a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
 
Regarding Claim 18,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 15, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more additional or overriding values corresponding to one or more coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

Regarding Claim 19,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 15, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more first additional or overriding values corresponding to one or more first coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission; and (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
one or more second additional or overriding values corresponding to one or more second coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information.  (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 

Regarding Claim 20,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 15, wherein the dynamic retransmission information comprises a TB identifier comprising: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)

a common prefix identifying a hybrid automatic repeat request (HARQ) process associated with one or more TBs comprised by one or more transmissions corresponding to the HARQ process; and (Kini, paragraphs [0214] and [0234] HARQ processing)
a unique suffix identifying the TB within the HARQ process.  (Kini, paragraphs [0214] and [0234] HARQ processing)

Regarding Claim 21,	 The combination of Kini and Document NTT DOCOMO disclose the method of claim 15, 
wherein transmitting the indication of the at least one code block that failed to be successfully decoded comprises transmitting an error detection code corresponding to the indication; and (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])
wherein receiving the second DCI corresponding to the second transmission comprises receiving, in response to transmitting the error detection code, the dynamic retransmission information of the second transmission omitting at least one of: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a first indication of one or more TBs included in an allocation indicated by the second DCI; (Kini, paragraph [0131] indicate transmission/retransmission of the entire TB, resource allocation and DCI)
a retransmission number of one or more TBs included in the allocation; and (Kini, paragraph [0131] transmission/retransmission of the entire TB, resource allocation and DCI)
a second indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
 
 Regarding Claim 23,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 22, 
wherein the static transmission information comprises a set of configuration information that is indexed by initial modulation and coding scheme (MCS) and transmission number, the set of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
wherein the initial transmission information indicates the initial MCS; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission. (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
 
Regarding Claim 24,	The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 22, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes;  (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information indicates the initial MCS and a selected set of the plurality of sets of configuration information; and (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
wherein the dynamic retransmission information comprises: 
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
  Regarding Claim 25,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 22, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more additional or overriding values corresponding to one or more coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; and (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

Regarding Claim 26,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 22, 
wherein the static transmission information comprises a plurality of sets of configuration information that are indexed by initial modulation and coding scheme (MCS) and transmission number, each set of the plurality of sets of configuration information comprising at least one of coding parameters and partial allocation sizes;  (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS), Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
 wherein the initial transmission information comprises: (Kini, paragraphs [0127], [0130], [0142], [0223], [0226]-[0227], [0230]-[0231], and [0235]-[0237] disclose initial transmission)
a first indication of the initial MCS; (Kini, paragraphs [0127]-[0132] modulation and coding scheme (MCS))
a second indication of a selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, Introduction: Indication(s), section 3, Conclusion: Proposal 6, the preemption indication should be included in the DCI scheduling TB-level or CBG-level transmission)
one or more first additional or overriding values corresponding to one or more first coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information; and (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 
wherein the dynamic retransmission information comprises: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a TB identifier comprising a hybrid automatic repeat request (HARQ) process identification; (Kini, paragraph [0131] HARQ process ID)
a transmission number; (Kini, paragraphs [0003], [0038], Fig. 4A [0085], [0114]-[0118], [0125]-[0126], [0131]-[0133], [0144]-[0148] number of transmission/CBGs)
an indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission; and (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])
one or more second additional or overriding values corresponding to one or more second coding parameters and partial allocation sizes of the selected set of the plurality of sets of configuration information. (Document NTT DOCOMO, section 1, Indication of URLLC transmission overlapping the resources scheduled for an eMBB UE in downlink be dynamically signaled to the eMBB UE to facilitate demodulation and decoding, indication be dynamically signaled to a UE, whose assigned downlink resources have partially been preempted by another downlink transmission, to increase the likelihood of successful demodulation and decoding of the TBs transmitted within the assigned resource) 

Regarding Claim 27,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 22, wherein the dynamic retransmission information comprises a TB identifier comprising: (Document NTT DOCOMO, section 2.1, option 2, It is necessary for UE to differentiate between CBG-based (re)transmission and TB-based re-transmission.  By using option 1, redundant fields such as flag field to distinguish TB-based or CBG-based retransmission)
a common prefix identifying a hybrid automatic repeat request (HARQ) process associated with one or more TBs comprised by one or more transmissions corresponding to the HARQ process; and (Kini, paragraphs [0214] and [0234] HARQ processing)
a unique suffix identifying the TB within the HARQ process. (Kini, paragraphs [0214] and [0234] HARQ processing)
 
Regarding Claim 28,	 The combination of Kini and Document NTT DOCOMO disclose the apparatus of claim 22, 
wherein to transmit the indication of the at least one code block that failed to be successfully decoded comprises to transmit an error detection code corresponding to the indication; and (Kini, Fig. 3, paragraph [0079] CB not properly decoded, Fig. 4A, paragraph [0085] CB1 is not correctly decoded, Fig. 4B, paragraph [0086])
wherein to receive the second DCI corresponding to the second transmission comprises to receive, in response to transmitting the error detection code, the dynamic retransmission information of the second transmission omitting at least one of: (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108], paragraph [0081], [0137]-[0138], [0151], [0170]-[0172], [0180], [0183] Fig. 9, [0198] semi-static or dynamic configuration)
a first indication of one or more TBs included in an allocation indicated by the second DCI; (Kini, paragraph [0131] indicate transmission/retransmission of the entire TB, resource allocation and DCI)
a retransmission number of one or more TBs included in the allocation; and (Kini, paragraph [0131] transmission/retransmission of the entire TB, resource allocation and DCI)
a second indication of a TB comprised by the second transmission or of code block groups or code blocks comprised by the second transmission.  (Kini, Abstract, [0002] code block (CB), transport block (TB), Fig. 2, [0009], [0075]-[0076], Fig. 4C, [0087]-[0089] CBG 440 (i.e. group of CB1, CB2, CB3, CB4, CB5, and CB6), paragraph [0108])

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463